DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 1 November 2021 and the request for continued examination filed on 1 November 2021. 
Claims 1, 8, 15, and 29-32 were amended. Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, 20, 23, 24, 26, 27, 29-33 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 November 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 8, 10, 12, 15, 17, 19, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2011/0320626 A1) in view of Law (US 2009/0043896 A1).

Regarding Claim 1, 8, and 15: Wong discloses a system for delivering media content and advertisements across a connected media environment, including targeting to different locations and devices within the connected media environment, the system comprising:
a media server including a microprocessor, and a media server application executing thereon and adapted to receive requests from media devices for media content (The media program system 100 further comprises a media program provider 110, communicatively coupled to the communication network 104, and having one or more provider video servers 112 and one or more provider databases 114. See at least [0040] and Fig. 3. Also: FIG. 2 illustrates an exemplary computer system 202 that could be used to implement elements of the present invention. See at least [0049]. Also: The user device 102 transmits a media program request to the media server 1114 at a specified address. See at least [0060]); 
a context database provided at the media server, that stores data associated with presentation of media content by particular media devices, including a current position within a media stream that is being presented by a particular media device, wherein the media server transmit context information associated with the media stream to the particular media device that is presenting that media stream, for use by the media device in playing the media content (The feed service 306 receives the request, and obtains the PID of the requested media program from the CMS 310, using information obtained from secure storage 312 and content metadata/streaming information database. The PID is then transmitted to the user device 102. The user device then transmits a media program request with the PID to the content selector 308. See at least [0077]. Also: In this embodiment, the media program is broken up into a plurality of segments or chunks that can be transmitted to the user device 102 upon request from the user device 102. Which segments to request and the order to request them is determined by a segment playlist that is transmitted from the media program provider 110 to the user device 102. See at least [0078]. Also: the media server monitors the transmission of the stream and/or commands received from the first user device 102A and transmits this monitored information to the media program provider 110, as shown in block 426. The monitored information is received and logged or stored, as shown in block 428. See at least [0066]);
wherein the media server is adapted to determine characteristics of items of media content provided to the media devices in media streams by accessing a media style repository that stores at least one of analytical or descriptive media content item metadata describing the items of media content (metadata for such programs is also typically provided to the media program provider 110 from the media program source 120 as well. Such metadata can be retrieved by the media program provider's database 114 for use. See at least [0042]. Also: Metadata related to media program and advertisement content as well as streaming information is stored in the content delivery system 300 in database 312. See at least [0062]. Examiner’s note: The broadest reasonable interpretation of “determine characteristics of media content” includes accessing metadata regarding the media content). 
wherein the media server is further adapted to provide the media content in response to the requests from the media devices, during a session associated with the connected media environment (The media server 114 receives the media program request, and retrieves and executes the stream monitoring application 318 it received in block 404, as shown in blocks 418 and 420. The media , including:
determining a plurality of media content items to be delivered as a media stream during the session, from the media server to a first media device or a second media device within the connected media environment (The media program provider then generates a segment playlist, as shown in block 706. See at least [0081]. Also: the playlist 800 comprises instructions for receiving a first subset of the media program segments from the media server at a first set of uniform resource indicators (URIs) wherein each of the URIs are associated with one of the segments of the first subset of media program seconds. The playlist 800 also comprises instructions for receiving a second subset of media program segments from the media server via the media program provider at a second set of URIs, wherein each URI of the second set of URIs is associated with a segment of the second set of media program segments. See at least [0082]); 
receiving, an updated user/device information indicative of at least one of: a changed location of the first media device within the connected media environment, or a request to continue streaming of media content to the second media device within the connected media environment, wherein the updated user/device information indicates at least one of the changed location of the first media device within the connected media environment or the second media device (The foregoing process continues until the media program has ended or until a request to receive the same media program is received in the media program provider 110 from a second user device 102B, as shown in block 732. See at least [0086]. Also: Thus, when the media program provider 110 receives the a request associated with the same user identifier from a different device (determined, for example, by a different device identifier), the media program provider 110 uses the media program playback state information to determine where playback should begin anew with the new device. See at least [0096]), and 
in response to receiving the updated user/device information: continuing streaming of the media stream to the first media device or the second media device as indicated by the updated user/device information (In blocks 738, the media program provider 110 generates a resume playlist which 
selecting one or more advertisement content to be combined with the media stream, within the session, based on an obtained metadata related to streamed media content and a device context associated with the connected media environment, including the first media device and the second media device (In blocks 738, the media program provider 110 generates a resume playlist which includes calls to the media program segments beginning with the desired segment (determined from the temporal location described above). That playlist also includes segments that are members of the first or the second list, to permit transfer of playback of the media program back to the first user device 102A or to a third device. Accordingly, the resume playback list would look similar to the resume playback list 800, except it would not include calls to those media program segments which are known to have already been received by the user device 102 and displayed. See at least [0089]. Also: The user device transmits this PID and a user ID to the content selector 308 of the media program provider 110. The content selector 308 forwards the information to the content management service 310, which uses the advertisement service 318 to select advertisements appropriate for the user and selected media program, using information stored in secure storage 312. See at least [0060]. Also: Since the currently played temporal position of the media program by the first user device may be earlier in the program than the currently streamed temporal position of the media program (by virtue of buffering of the transmitted media program by the first user device 120A), the media program provider 110 may take other factors into account when generating the temporal location within the media program from which to resume transmission. … if the computed temporal location precedes an advertisement that has already been played to the user, the advertisement may and
delivering the advertisement content to the first media device or the second media device within the connected media environment as indicated by the updated user/device information and in conjunction with the media stream (The second user device 120B transmits the PID, user ID and temporal location to the media server, 114 where it is received as shown in blocks 440 and 442. The media server 114 then transmits the selected media program to the second user device 102B beginning at the generated temporal location, as shown in block 444 and 448. See at least [0072]. Also: The first user device 102A receives the resume playlist and makes the calls described in the resume playlist in a manner analogous to that which is described above. This is shown in blocks 744-762. … this allows the media program provider to determine the playback state of the media program on the second user device, while still allowing the media server 114 to transmit the media program segments to the second user device 102B. See at least [0090] and Fig. 7B). 
a non-transitory computer readable storage medium (See at least [0056]). 
Wong does not explicitly disclose: 
wherein each media device is associated with a user account associated with the media device and a location of the media device
storing addresses and location information for one or more media devices, for using during the session, and uses media device location and user account information in following a user within the connected media environment including: the first media device that is associated with a first media device location information, and with the user account, and the second media device that is associated with a second media device location information and with the user account.
wherein each of a plurality of media devices within the connected environment including the first media device and the second media device is associated with a media device location information and user account information, and wherein as its device location changes, a user profile is updated with an updated device location information 
Law teaches: 
wherein each media device is associated with a user account associated with the media device and a location of the media device (FIG. 4b illustrates a simplified record 450 that corresponds to a profile that describes a device. In one embodiment, the record 450 is stored within the storage module 330 and utilized within the system 300. In one embodiment, the record 450 includes a device identification field 455, a connection type field 460, a content stored field 465, and a location field 470. See at least [0053]. Also: FIG. 4a illustrates a simplified record 400 that corresponds to a profile that describes a user. In one embodiment, the record 400 is stored within the storage module 330 and utilized within the system 300. In one embodiment, the record 400 includes a user identification field 405, a device field 410, a content field 415, a usage pattern field 420, and a location field 425. See at least [0047] and  [0049]);
storing addresses and location information for one or more media devices, for use during the session, and uses media device location and user account information in following a user within the connected media environment: that includes the first media device that is associated with the first media device location information, and with the user account, and the second media device that is associated with the second media device location information and with the user account (In Block 630, devices associated with the user are identified. In this case, devices that are not utilizing the content are also identified. In one embodiment, the locations of the devices are also detected. In one embodiment, the devices identified with the user are demonstrated within the user profile. See at least [0079]. Also: In Block 640, content is transmitted to the devices identified within Block 630. In one embodiment, the content is identified based on the utilized content detected in Block 620. For example, if the utilized content is a video stream, then the additional content that is transmitted to the detected devices is the remaining, unviewed portion of the video stream in one embodiment. See at least [0080]. Also: In one embodiment, as the user moves from an initial location to a target location, the user may move farther 
wherein each of a plurality of media devices within the connected environment including the first media device and the second media device is associated with a media device location information and user account information, and wherein as its device location changes, a user profile is updated with an updated device location information (FIG. 4b illustrates a simplified record 450 that corresponds to a profile that describes a device. In one embodiment, the record 450 is stored within the storage module 330 and utilized within the system 300. In one embodiment, the record 450 includes a device identification field 455, a connection type field 460, a content stored field 465, and a location field 470. See at least [0053]. Also: FIG. 4a illustrates a simplified record 400 that 
Wong provides a system which allows users to manually transition their streaming media between media devices, upon which the claimed invention’s incorporation of device data to allow the system to follow users between devices across locations can be seen as an improvement. However, Law demonstrates that the prior art already included such device data and its use in following users between devices across locations. One of ordinary skill in the art could have easily applied the techniques of Law to the system of Wong. Further, one of ordinary skill in the art would have recognized such an application of Law would have predictably resulted in an improved system which could either automatically or manually transition users’ streaming media between media devices and resume at the appropriate temporal position in the stream. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Wong and the teachings of Law. 

Regarding Claim 3, 10, and 17: Wong in view of Law teaches the above limitations. Additionally, Wong discloses wherein the media server automatically streams the media content and the one or more advertisement content to the second media device within the connected media environment, as the updated media device data is received (The second user device 120B transmits the PID, user ID and temporal location to the media server, 114 where it is received as shown in blocks 440 and 442. The media server 114 then transmits the selected media program to the second user device 102B beginning at the generated temporal location, as shown in block 444 and 448. See at least [0072]. Also: The first user device 102A receives the resume playlist and makes the calls described in the resume playlist in a manner analogous to that which is described above. This is shown in blocks 744-762. … this allows the 

Regarding Claim 5, 12, and 19: Wong in view of Law teaches the above limitations. Additionally, Wong discloses wherein the media server causes the media stream to be delivered to one or more of a smartphone, computer, audio speaker, entertainment center, automobile, wearable device or other media device, including serially delivering the media stream initially to the first media device, and then to the second media device as the indication of the media device or location thereof changes, or manually as selected by the user (The media program system 100 transmits media programs to a first user device 102A such as a computer or a second user device 102B such as a cellphone (hereinafter alternatively referred to as user device(s) 120). See at least [0040]. Also: Mobile media program playback devices allow the user to receive and view media programs almost anywhere. However, in many circumstances, users do not wish to view an entire media program on a mobile device. For example, the user may begin watching a media program on a first device such as a television or a computer, but may wish to watch the remainder of the media program on a second device such as another computer in the home, or a mobile device. Similarly, a user may begin watching a media program using a mobile device, and once they arrive home, wish to view the remainder of the media program on a home computer or television. See at least [0024]. Also: To address the requirements described above, a method, apparatus, article of manufacture, and a memory structure for resuming playback of a media program, the playback initiated on a first device and resumed on a second device. See at least [0026]. Also: receiving a request to resume transmission of the media program from a second device in the media server. See at least [0027]). 

Regarding Claim 29 and 30: Wong in view of Law teaches the above limitations. Additionally, Law teaches wherein each particular user and media device is associated with a particular user profile at the media server (In one embodiment, exemplary profile information is shown within a record illustrated in FIGS. 4a and 4b. In one embodiment, each profile corresponds with a particular user. In another  that is used in selecting media content items or advertisements, including that, as a location of the particular user and media device changes, its user profile is updated with a new location (In one embodiment, the user detection module 370 detects the user waking up in the morning at the user's house by detecting a light switch being turned on, a motion detector within the user's bedroom, an electronic toothbrush being used, and the like. Based on the location of the user, the stereo in the user's bathroom is activated and the news station provides the morning news to the user based on the user's usage patterns stored within the user's profile. See at least [0092]. Also: In one embodiment, the location field 425 stores location(s) visited by the user. In one embodiment, the location includes the user's place of work, home, transportation routes, and the like. See at least [0052]). The motivation to combine Wong and Law is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 31 and 32: Wong in view of Law teaches the above limitations. Additionally, Wong discloses wherein while the media stream is being provided from the media server to the first media device, and if the media server detects that the user is streaming from the second media device, the media server obtains the context of the now-streaming second media device; wherein if both devices are streaming through a common connected media environment, the media server obtains information about that environment and then continues streaming media content to the media device within the first media device and second media device that is requesting the streamed media content (The media program request is received in the media program provider 110, as shown in block 734. In block 736, the state of the playback of the media program before the resume request is determined. This can include, for example, a determination of the temporal location of the media program when playback by the first user device 102A was ceased. See at least [0088]. Also: In blocks 738, the media program provider 110 generates a resume playlist which includes calls to the media program segments beginning with the wherein when the media server is prompted to select and insert the sponsor-directed content into the stream, the media server selects sponsor-directed content to stream based on one or more of obtained metadata related to qualities of the streamed media content, a playlist where the playlist is selected for playback, user profile information, and media device context; and wherein once selected, the sponsor-directed content is streamed to the media device that requested the streamed media content (In blocks 738, the media program provider 110 generates a resume playlist which includes calls to the media program segments beginning with the desired segment (determined from the temporal location described above). That playlist also includes segments that are members of the first or the second list, to permit transfer of playback of the media program back to the first user device 102A or to a third device. Accordingly, the resume playback list would look similar to the resume playback list 800, except it would not include calls to those media program segments which are known to have already been received by the user device 102 and displayed. See at least [0089]. Also: The user device transmits this PID and a user ID to the content selector 308 of the media program provider 110. The content selector 308 forwards the information to the content management service 310, which uses the advertisement service 318 to select advertisements appropriate for the user and selected media program, using information stored in secure storage 312. See at least [0060]. Also: Since the currently played temporal position of the media program by the first user device may be earlier in the program than the currently streamed temporal position of the media program (by virtue of buffering of the transmitted media program by the first user device 120A), the media program provider 110 may take other factors into account when generating the temporal location within the media program from which to resume transmission. … if the computed temporal location precedes an advertisement that has already been played to the user, the advertisement may be skipped when the program is replayed on the second device. See at least [0071]. Also: advertisements can be indexed and streamed or downloaded to the .	

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2011/0320626 A1) in view of Law (US 2009/0043896 A1), and further in view of Gharachorloo et al. (US 2014/0040935 A1). 

Regarding Claim 6, 13, and 20: Wong in view of Law teaches the above limitations. Additionally, Wong discloses wherein the media server causes a first advertisement content of the one or more advertisement content to be streamed to the first media device (The media program system 100 may also comprise one or more advertisement providers 140, which supply advertisements that are replayed in connection with the media programs provided by the media program provider 110 or media program sources 120. See at least [0046]. Also: Advertisements may be supplied from the advertisement provider 140 to the media program provider 110 via the Internet 104, a dedicated link 146, or by physical exchange of a memory storage device having the advertisement. Such advertisements can be provided to and stored by the media program provider 110 and streamed or downloaded along with the media program to the user device(s) 102 at the appropriate time. See at least [0047]). 
Wong further teaches selecting, the one or more additional advertisement content to be streamed to the second media device (In blocks 738, the media program provider 110 generates a resume playlist as the one or more additional advertisement content, a companion advertisement to be streamed to the second media device.
Gharachorloo teaches selecting, as the one or more additional advertisement content, a companion advertisement to be streamed to the second media device (According to an implementation described herein, service provider 100 may track television advertising actually presented to viewers 
Wong and Law suggests a streaming media system that allows for the transition of streaming content and advertising between devices, which differs from the claimed invention by providing a generic advertisement after a device change rather than a companion advertisement as claimed.  Gharachorloo teaches a system which provides companion advertisements to secondary devices. One of ordinary skill in the art could have easily substituted the companion advertisement of Gharachorloo for the generic advertisement of Wong and Law. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an improved system which would increase the efficacy of advertisements (Gharachorloo, [0016] and [0067]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date, in view of the disclosure of Wong and the teachings of Law and Gharachorloo.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2011/0320626 A1) in view of Law (US 2009/0043896 A1), and further in view of Ahanger et al. (US 2008/0307454 A1).

Regarding Claim 23 and 24: Wong in view of Law teaches the above limitations. Wong does not explicitly disclose wherein the one or more additional advertisement content is selected from a pool of content associated with the connected media environment. However, Ahanger teaches wherein the one or more additional advertisement content is selected from a pool of content associated with the connected media environment (In some embodiments, the stream composition service 435 identifies an ad insertion rule as associated with or assigned to a geographic location, such as to the IP address originating the request to playback the video media. See at least [0271]. Also: An ad insertion rule 420 comprises any type and form of policy, business rule, logic, function, or instruction to determine when, where, how, to whom and/or in what format to deliver an ad, such as during playback of media. See at least [0151]).
Wong and Law suggests a streaming media system that allows for the transition of streaming content and advertising between devices, upon which the claimed invention’s selection of content from content associated with the media environment can be seen as an improvement. However, Ahanger demonstrates that the prior art already knew of advertisement selection according to media environment. One of ordinary skill in the art could have easily applied the techniques of Ahanger to the system of Wong and Law by using Ahanger’s techniques to select the advertisements of Wong. Further, one of ordinary skill in the art would have recognized that such an application of Ahanger would have predictably resulted in a system with improved advertisement targeting. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date, in view of the disclosure of Wong and the teachings of Law and Ahanger. 

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2011/0320626 A1) in view of Law (US 2009/0043896 A1), and further in view of Falkenburg et al. (US 2011/0239114 A1). 

Regarding Claim 26 and 27: Wong in view of Law teaches the above limitations. Additionally, Wong discloses wherein playback of the one or more additional advertisement content is synchronized between the first media device and the second media device (In blocks 738, the media program provider 110 generates a resume playlist which includes calls to the media program segments beginning with the 
	Additionally, Law teaches wherein playback of content is synchronized between the first media device in a first area of the connected media environment and the second media device in a second area of the connected media environment (In Block 630, devices associated with the user are identified. In this case, devices that are not utilizing the content are also identified. In one embodiment, the locations of the devices are also detected. In one embodiment, the devices identified with the user are demonstrated 
	Wong does not explicitly disclose where the second media device is controllable by the first media device. However, Falkenburg teaches where the second media device is controllable by the first media device (FIG. 8 illustrates a simplified diagram of a unified experience of the media content across different devices. As shown in FIG. 8 media content of a media activity may be displayed in an active window on one of the devices. Media activity operation may be controlled through a user interface of the device. A predefined gesture of a user may be sensed. Media content may be displayed on another device according to a transferred media activity status, in response to the predefined gesture. For example, media activity status may be transferred according to any of the processes discussed previously herein. … media activity operation on the other device could be remotely controlled from the device. See at least [0071] and Fig. 8). 
	Wong and Law suggests a streaming media system that allows for the transition of streaming content and advertising between devices, upon which the claimed invention’s functionality that the second device can be controlled by the first device can be seen as an improvement. However, Falkenburg demonstrates that the prior art already knew of a second device being controlled by a first device in the context of media transitions across media devices. One of ordinary skill in the art could have easily applied the techniques of Falkenburg to the system of Wong and Law. Further, one of ordinary skill in the art would have recognized that such an application of Falkenburg would have predictably resulted in an improved system which would give users convenient control over devices playing media content. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date, in view of the disclosure of Wong and the teachings of Law and Falkenburg. 

33 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2011/0320626 A1) in view of Law (US 2009/0043896 A1), and further in view of  Abihssira et al. (US 2014/0351045 A1) 

Regarding Claim 33: Wong in view of Law teaches the above limitations. Additionally, Wong discloses while the media device is operated by a user to retrieve, play, or stream a plurality of media content items: collecting a usage data indicative of such usage (Using the stream monitoring application 318, the media server monitors the transmission of the stream and/or commands received from the first user device 102A and transmits this monitored information to the media program provider 110, as shown in block 426. The monitored information is received and logged or stored, as shown in block 428. See at least [0066]. Examiner’s note: The broadest reasonable interpretation of a plurality of media content items includes a set of segments which together define a content title) and retrieving, from the media style repository, metadata describing the plurality of media content items streamed to the media device during a period of play; and evaluating in real time the metadata describing the plurality of media content items streamed to the media device during the period of play to determine their characteristics (metadata for such programs is also typically provided to the media program provider 110 from the media program source 120 as well. Such metadata can be retrieved by the media program provider's database 114 for use. See at least [0042]. Also: Metadata related to media program and advertisement content as well as streaming information is stored in the content delivery system 300 in database 312. See at least [0062]. Examiner’s note: The broadest reasonable interpretation of “determine characteristics of media content” includes accessing metadata regarding the media content). However, Wong does not explicitly disclose determining subject matters and styles of advertisements or sponsor-directed content to be delivered in conjunction with the media content items, based on a user profile and the characteristics of the plurality of media content items 
Abihssira teaches determining subject matter and styles of advertisements or sponsor-directed content to be delivered in conjunction with media content items, based on a user profile and the characteristics of the plurality of media content items (The branded content can be dynamically paired with media content based on the content of the media content itself, profiled information about the users, 
	Wong and Law suggests a streaming media system that allows for the transition of streaming content and advertising between devices, upon which the claimed invention’s determination of advertisement subject matter based on media metadata and user profiles can be seen as an improvement. However, Abihssira demonstrates that the prior art already knew of determining advertisement subject matter based on streamed media content characteristics and user profiles. One of ordinary skill in the art could have easily applied the techniques of Abihssira to the system of Wong and Law. Further, one of ordinary skill in the art would have recognized that the application of Abihssira would have predictably resulted in an improved system which would deliver advertisements that are of more likely to be of interest to users (Abihssira, [0018]). As such, the claimed invention would have been 

Subject Matter Eligibility
The Office Action dated 1 October 2020 explains the reason for determining that the claims recite eligible subject matter. 

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 31 and 32: The claims have been amended. 
Examiner’s Response: Applicant's amendments filed 1 November 2021 have been fully considered and they resolve the identified issue. The previous rejection under 112(b) is withdrawn. 

Applicant’s Argument Regarding 103 Rejections of claims 1, 8, and 15: Applicant respectfully submits that the cited references do not appear to disclose or render obvious, for example, wherein each of a plurality of media devices within a connected environment, including a first media device and a second media device, is associated with a media device location information and user account information, and wherein as its device location changes, a user profile is updated with an updated device location information, for use in delivering advertisement content to the first media device or the  second media device within the connected media environment as indicated by the updated user/device information and in conjunction with the media stream.
Examiner’s Response: Applicant's arguments filed 10 July 2020 have been fully considered but they are not persuasive. As explained in the rejection above, the prior art teaches the identified limitations. As such, applicant’s argument is unpersuasive. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/             Examiner, Art Unit 3681                                                                                                                                                                                           	2022-01-07